21-10699-dsj          Doc 32     Filed 05/28/21 Entered 05/28/21 12:04:04          Main Document
                                               Pg 1 of 5


TOGUT, SEGAL & SEGAL LLP
One Penn Plaza, Suite 3335
New York, New York 10119
(212) 594-5000
Neil Berger
Brian F. Shaughnessy
Minta J. Nester

Proposed Attorneys for Albert Togut, Not Individually
but Solely in his Capacity as Chapter 7 Interim Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
                                                               :
                    In the Matter                              :   Chapter 7
                                                               :   Case No. 21-10699 (DSJ)
                          -of-                                 :
                                                               :
KOSSOFF PLLC,                                                  :
                                                               :
                                            Debtor.            :
                                                               :
-------------------------------------------------------------- X

     APPLICATION FOR ORDER AUTHORIZING THE CHAPTER 7 INTERIM
    TRUSTEE TO RETAIN TOGUT, SEGAL & SEGAL LLP AS HIS ATTORNEYS

TO THE HONORABLE DAVID S. JONES,
UNITED STATES BANKRUPTCY JUDGE:

                 ALBERT TOGUT, not individually but solely in his capacity as the

Chapter 7 Interim trustee (“Applicant” or the “Trustee”) of the estate of Kossoff PLLC

(the “Debtor”), hereby makes this application (the “Application”) for an order

authorizing his retention of Togut, Segal & Segal LLP (the “Togut Firm”) as his

attorneys, and respectfully shows this Honorable Court that:

                                              BACKGROUND

                 1.       This case began on April 13, 2021 (the “Petition Date”) when

creditors of the Debtor filed an involuntary petition (the “Petition”) for relief under

Chapter 7 of the Bankruptcy Code against the Debtor in this Court.
21-10699-dsj        Doc 32   Filed 05/28/21 Entered 05/28/21 12:04:04      Main Document
                                           Pg 2 of 5



               2. On May 11, 2021, this Court entered the Order for Relief and Order to File

Schedules and Other Documents [Docket No. 14] (the “Order for Relief”). The Order for

Relief directs the Debtor to file “all schedules, statements, lists and other documents

that are required under the Federal and Local Rules of Bankruptcy Procedure” (the

“Schedules”) no later than May 25, 2021.

               3.      On May 12, 2021, Applicant was appointed as the Chapter 7

Interim Trustee of the Debtor, accepted his appointment, and duly qualified.

               4.      Upon information and belief, prior to the Petition Date, the Debtor

operated as a law firm with offices located at 217 Broadway, New York, NY 10007.

               5.      The Debtor has not yet filed any of the Schedules. However, the

Trustee understands that transfers may have been made by the Debtor prior to the

Petition Date that may be avoidable and recoverable, and that other claims may exist in

favor of the Debtor’s estate.

               6.      Consequently, the Trustee seeks authorization to retain the Togut

Firm to assist in the administration of this estate including, without limitation, to

liquidate the Debtor’s assets and other property of the estate, to investigate and

prosecute avoidance and other actions, if any, and to review claims filed in this case.

                                    RELIEF REQUESTED

               7.      The Trustee seeks entry of an Order, pursuant to section 327 of the

Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure, and Local

Bankruptcy Rule 2014-1, authorizing him to retain the Togut Firm as his attorneys in

this case, as of the date hereof.

               8.      The Trustee respectfully submits that the retention of the Togut

Firm under the terms described herein is appropriate under Bankruptcy Code section

327, which empowers the Trustee, with the Court’s approval, to employ attorneys “that

                                           2
21-10699-dsj        Doc 32   Filed 05/28/21 Entered 05/28/21 12:04:04      Main Document
                                           Pg 3 of 5



do not hold or represent an interest adverse to the estate, and that are disinterested

persons, to represent or assist the trustee in carrying out the trustee’s duties under this

title.”

               9.      The attorneys employed by the Togut Firm are duly admitted to

practice before this Court and in the State of New York, and are “disinterested persons”

as that term is defined in section 101(14) of the Bankruptcy Code, and are qualified to

act as attorneys in the above-mentioned matters, all as more particularly set forth in the

annexed Affidavit of Neil Berger, a member of the Togut Firm.

               10.     Applicant has selected the Togut Firm because the firm's practice is

highly specialized and is limited, almost exclusively, to matters pending in the

Bankruptcy Court. The Togut Firm has considerable experience in matters of this

nature and has acted in a professional capacity in numerous Chapter 7 cases,

representing the interests of trustees, as well as individual secured and unsecured

creditors.

               11.     Significantly, the Togut Firm has extensive experience in matters in

the Bankruptcy Court involving law firm debtors. For example, the Togut Firm served

as bankruptcy counsel to the debtor in In re Dewy & Leboeuf LLP, Case No. 12-12321

(MG). The Togut Firm also represented Applicant as he served as the Chapter 11

trustee and the post-confirmation fiduciary in In re Finley, Kumble, & Wagner, et al., Case

No. 88-10377 (PCB); In re Bower & Gardner, Case No. 94-44743 (JMP); and In re Shea &

Gould, 95-45978 (JLG). In addition, the Togut Firm represented Applicant in his

capacity as Chapter 7 trustee in In re Berger Steingut & Stern, Case No. 95-41198 (BRL).

               12.     Professional legal services required on behalf of the Trustee and the

estate include, but are not limited to (the “Services”):



                                           3
21-10699-dsj     Doc 32   Filed 05/28/21 Entered 05/28/21 12:04:04        Main Document
                                        Pg 4 of 5



                     a. assisting the Trustee to identify, marshal and liquidate
                        the Debtor’s assets;
                     b. investigating the financial affairs of the Debtor and
                        initiating appropriate avoidance and other claims in
                        favor of the Debtor’s estate;
                     c. commencing contested matters, where necessary, to
                        avoid and recover transfers that were made by the
                        Debtor prior to the Petition Date; and
                     d. initiating and litigating claim objections where a purpose
                        would be served.
               13.   The Togut Firm shall be employed under a general retainer. The

rates to be charged will be the standard billing rates charged by the Togut Firm for

rendering similar services in bankruptcy cases, such as the Debtor’s case. The billing

rates of the Togut Firm currently range from $195 to $1,270 per hour. Specifically, the

hourly rates that the Togut Firm charges its clients range from: $890 to $1,270 for

partners; $795 to $975 for counsel; $435 to $830 for associates, and $195 to $400 for legal

assistants and support staff. The Togut Firm’s rates are adjusted in January of each

year. Additionally, the Togut Firm will seek reimbursement for actual and necessary

out-of-pocket expenses incurred in connection with the retention of its professional

services.

               14.   The Togut Firm has agreed that all compensation to be received

from the estate shall only be pursuant to written application in accordance with sections

330 and 331 of the Bankruptcy Code and shall be subject to further Order(s) of this

Court.

               15.   The Trustee requested that the Togut Firm begin to provide legal

services on May 12, 2021, the date of the Trustee’s appointment, to, among other things,

explain the Trustee’s rights and obligations to litigation claimants, the Debtor’s landlord

and counsel for other parties in interest, and to review and analyze various pleadings


                                         4
21-10699-dsj     Doc 32    Filed 05/28/21 Entered 05/28/21 12:04:04       Main Document
                                         Pg 5 of 5



concerning claims against the Debtor. As a result, Applicant respectfully requests that

the retention of the Togut Firm be effective as of May 12, 2021.

               16.   Notice of the pre-fixed order has been given pursuant to Local

Bankruptcy Rule 9074-1(b).

               17.   No previous application for the relief sought herein has been made

to this or any other Court.

               WHEREFORE, Applicant respectfully requests that he be authorized to

employ the Togut Firm as his attorneys in this case, and that such other and further

relief be granted as is just and proper.

DATED: New York, New York
       May 28, 2021
                                                        /s/ Neil Berger
                                                ALBERT TOGUT
                                                Not Individually but Solely in his Capacity
                                                as the Chapter 7 Interim Trustee
                                                One Penn Plaza, Suite 3335
                                                New York, New York 10119
                                                (212) 594-5000




                                           5
